Citation Nr: 0003126	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran has a serious employment handicap, for 
purposes of extending his entitlement to a program of 
vocational rehabilitation under the terms and conditions of 
Chapter 31, Title 38, United States Code.   

(The issues of entitlement to an increased rating for pes 
planus, and service connection for a back disability and 
residuals of frostbite of the left foot are addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1983 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a central office (CO) administrative 
determination dated in June 1994.  A hearing was held in 
April 1997 in Washington, D.C., before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).  The issue was remanded in September 1997.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral pes planus, 
assigned a 30 percent rating.

2.  The veteran has nonservice-connected mechanical back pain 
and cervicalgia.

3.  The veteran does not have a prior history of poor 
adjustment in training and employment, nor are there special 
problems due to factors such as nonservice-connected 
disability, or family pressures, such as to require special 
and supportive services to effect rehabilitation.  

4.  The veteran's disabilities have not been the cause of 
substantial periods of unemployment, unstable work history, 
or maladaptive behavior.  


CONCLUSION OF LAW

The veteran does not have a serious employment handicap, for 
purposes of extending his entitlement to a program of 
vocational rehabilitation.  38 U.S.C.A. § 21.52 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for additional 
vocational rehabilitation training in accordance with the 
provisions of Chapter 31, Title 38, United States Code, is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board further finds that the Department of 
Veterans Affairs (VA) has met its duty to assist in 
developing the facts pertinent to the veteran's claim.  38 
U.S.C.A. § 5107.  

A veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge. The beginning date of the twelve-year 
period is the day of the veteran's discharge from active 
service, or, if later, the date VA notifies the veteran of 
the grant of a compensable service-connected disability.  The 
ending date is twelve years from the beginning date.  
38 C.F.R. §§ 21.42, 21.44 (1999).  The veteran was notified 
of his service-connected, compensable disability in January 
1988; consequently, the ending date was in January 2000.  

However, the basic period of eligibility of a veteran with a 
serious employment handicap may be extended when the 
veteran's employment and particular handicap necessitate an 
extension as necessary to pursue a vocational rehabilitation 
program.  38 C.F.R. § 21.44 (1999).  Additionally, in 
general, the basic period of entitlement which may be 
authorized for a program of rehabilitation under Chapter 31 
is not to exceed 48 months.  38 C.F.R. § 21.78(a) (1999).  
Likewise, if the veteran has a serious employment handicap, 
the duration of the program may be extended beyond 48 months 
for the number of months necessary to complete a 
rehabilitation program in certain circumstances, including to 
enable the veteran to complete a period of rehabilitation to 
the point of employability.  38 C.F.R. § 21.78(c) (1999).  

The veteran, whose request for a change of program in March 
1994 was denied, in part, because his entitlement would not 
permit the requested change, and that he did not have a 
serious employment handicap, appealed the issue of whether he 
had a serious employment handicap.  Therefore, the sole issue 
for consideration is whether the veteran has a serious 
employment handicap; matters involving whether a change of 
program should have been granted, or whether law school was a 
feasible goal, are not part of the current appeal.  

Factual Background

In January 1988, service connection was granted for bilateral 
flat feet, assigned a 10 percent rating.  Subsequently, the 
veteran applied for vocational rehabilitation benefits.  He 
was found eligible, and a counseling record narrative report 
was prepared in September 1990, which determined that the 
veteran's service-connected pes planus, which the veteran 
stated continued to deteriorate, materially contributed to an 
employment impairment, and that it presented functional 
limitations in his ability to engage in daily activities 
calling for walking, treading, or standing.  Combined with 
his lack of vocational training, it was felt that he had an 
employment handicap.  After discussion, and exploration of 
options, it was agreed that he was to attend Pace University 
on a 3/4 time basis, until his transfer information had been 
evaluated.  The individual written rehabilitation program 
(IWRP) included matriculation as the first objective, and 
consideration of a B.S. in Economics as the second objective.  

In October 1991, he stated that he was not attending Pace 
University that fall, and that he was interested in attending 
law school after completion of his bachelor's degree.  As a 
result, his case was re-evaluated in November 1991 and 
January 1992.  The veteran expressed disappointment with 
Pace, due to factors such as loss of transfer credits and 
quality of education, and felt that he did not want to return 
to that school.  It was decided that he would attend St. 
John's University, first at a junior college affiliated with 
St. John's, then transferring to the St. John's paralegal 
program for completion of his bachelor's degree.  Although 
the veteran lost a number of credits on transfer, the 
counseling psychologist believed that this reflected the 
university's concern with the veteran's academic 
inadequacies.  It was felt, however, that the case warranted 
close supervision, due to factors such as the veteran's 
attitude, lack of income, outstanding overpayments, and prior 
forfeiture of a work-study contract.  

In January 1992, the veteran was evaluated by E. Carrel, 
M.D., for the Indiana Vocational Rehabilitation office.  Dr. 
Carrel noted that the veteran was currently unemployed and 
living with his parents in Indiana.  On examination, the 
veteran had some depression in the longitudinal arch in both 
feet, without pronation or heel eversion.  X-rays of the feet 
were "pretty normal."  The impression was of a flexible 
flatfoot, which should not prevent him from pursuing a 
gainful occupation of his own choice in a line of work which 
was not overly stressful for his feet. 

In July 1992, the veteran was examined, again in Indiana, by 
G. Thompson, DPM, for the Social Security Administration 
(SSA) Disability Determinations Office.  The veteran 
complained of pain and cramping in his feet while walking and 
standing.  There was considerable tenderness on physical 
examination, and X-rays showed lowering of the longitudinal 
arch, pes planus, bilateral, and dorsiflexion, noted to 
indicate that the foot could not function as a lever to 
propel the body in the toe-off phase of walking.  The 
examiner's opinion was that the veteran could not stand and 
work, but could sit and work.  A physical capacity evaluation 
was conducted, and resulted in the conclusions that the 
veteran would be able to sit eight hours during an eight hour 
workday with normal rest periods; that he would be able to 
use both feet for repetitive movements as in pushing and 
pulling of leg controls; that he would not be restricted from 
working at unprotected heights; that he would be totally 
restricted from occupations requiring exposure to marked 
changes in temperature and humidity, and driving automotive 
equipment; and that he would have moderate restrictions in 
the matter of working around moving machinery.  "Sitting" 
employment was advised.

In September 1992, St. John's contacted VA, informing them 
that the veteran had withdrawn from school that month.  
Subsequently, the veteran again contacted VA program, and in 
January 1993, a new IWRP was prepared, with the program goal 
of obtaining and retaining employment as an administrative 
assistant/paralegal.  The veteran was to attend St. Francis 
College, and complete a B.A.  

In connection with the veteran's ongoing claim for SSA 
disability benefits, a psychological evaluation was ordered, 
which was conducted in February 1993, by D. McAllister, Ph.D, 
to determine whether the veteran had a somatoform disorder.  
The veteran did not exhibit any somatoform symptoms during 
the interview.  Dr. McAllister found, in summary, that the 
veteran had no signs of emotional problems, character 
disorder, or somatoform behavior.  There was no evidence that 
his pain was worse or exaggerated by emotional factors.  On a 
questionnaire to determine the impairment on various factors 
affecting employability, Dr. McAllister noted "no 
impairment" as to all factors.  

According to an April 1993 letter from the veteran to his 
vocational rehabilitation counselor, his starting salary 
requirements were an annual salary of $30,000, possibly 
$28,000.  He needed hours from 7 a.m. to 3 p.m., 8 a.m. to 4 
p.m., or 9 a.m. to 5 p.m., full time with "benefits, in 
particular, hospitalization, prescription, sick days, 
holidays, vacation days, retirement, pension, to name a 
few."  He further stated that he "will not make exceptions 
to these requirements."  He gave the respondent one month to 
inform him of a position that reasonably met his 
requirements.  

On a VA examination in May 1993, the veteran complained of 
pain in the feet with walking more than two blocks, and that 
he could not stand more than ten minutes.  Depression of the 
medial arches was evident on inspection.  X-rays showed that 
both feet were pronated.  

In May 1993, an appellate decision was entered in connection 
with the veteran's claim for Social Security disability 
benefits.  In that decision, the Administrative Law Judge 
found that the veteran had not engaged in substantially 
gainful employment since June 1987, but that he was capable 
of engaging in the full range of sedentary occupations, and 
that he was not disabled under the act.  

In March 1994, following an increase in his disability rating 
to 30 percent, the veteran requested that his vocational goal 
be changed to include law school.  In support of his 
contentions, he submitted an IWRP dated in August 1993, which 
was written with the New York office of vocational 
rehabilitation.  The vocational goal was "lawyer," and the 
justification was that he was a history major at St. Francis, 
and was interested in attending law school.  It was felt that 
he had the intellectual capacity and physical stamina to 
achieve his stated goal.  In addition, he submitted a letter 
dated in September 1993 from the Center for Independence of 
the Disabled in New York, Inc., which noted that the veteran 
was planning to attend law school, and was involved with the 
state agency offering support for disabled individuals 
seeking training or educational support that would lead to 
employment.  He had been approved for sponsorship; however, 
the agency could only cover a portion of the cost.  He had, 
however, been denied assistance from the VA.  

In April 1994, a supplemental counseling narrative report was 
received, which noted that the veteran had withdrawn from his 
undergraduate program in February 1994 to seek employment.  
However, he had rejected work including a paralegal position 
at $6 per hour, because he felt the salary was too low.  In 
addition, the veteran had not completed his undergraduate 
degree.  He feared that once he completed his undergraduate 
degree, he would be referred to employment services, and 
declared rehabilitated, thus reducing his chances for 
approval of law school.  It was felt that the veteran had not 
cooperated with the program, and that consideration of law 
school was premature.  However, it was noted that there would 
be insufficient entitlement remaining to permit completion of 
law school, and it was also concluded that his 30 percent 
disability rating did not constitute a serious employment 
handicap.  

In April 1994, the veteran wrote to the VA that he had 
conducted an exhaustive job search, which he detailed, and 
that to date, his only success had been for part-time work 
with no benefits, which he was not interested in because he 
felt that this would mean that his college education would 
have accomplished nothing.  His counseling psychologist had 
recommended that he gain entry level employment upon the 
completion of his degree; however, the jobs required 
additional college education beyond the bachelor's degree.  
He stated that he was not being hired not because he didn't 
have a bachelor's degree, but because he did not have a 
master's degree or higher.  He felt that law school 
represented his only chance for a reasonable guarantee of 
obtaining employment that paid well, reducing his chances of 
being under-employed or unemployed throughout his life.  He 
believed that he was not premature in raising these concerns 
now, but simply preparing for the future.  He pointed out 
that most students began looking for jobs or applying to 
graduate schools before they had attained their undergraduate 
degree.

In June 1994, the veteran's case was referred for an 
administrative review at the Central Office.  This 
determination concluded that the veteran did not have a 
serious employment handicap.  

In September 1994, the veteran obtained a job with the SSA as 
an office automation clerk.  According to a March 1998 letter 
from that office, the veteran had been there for about one 
month when he began to call out sick.  He had provided notes 
from a doctor stating that he had sinusitis and bronchitis 
problems, and that he would be ready to work on November 7, 
1994.  These notes, dated in October and November, 1994, are 
also of record.  The letter also noted that numerous messages 
left at his home elicited no response; however, he finally 
contacted the office, and stated that he did not feel he 
could handle the work load in the office.  The veteran was 
given the option of returning to work, resigning, or being 
fired, and he resigned several days later.  The writer noted 
that he had only worked there a month and was still being 
trained; therefore, there were no evaluations done on him.  

In the veteran's resignation letter sent in November 1994, he 
stated that he could not perform the physical demands 
required of the position, due to a recently discovered 
medical ailment, which was in the process of being diagnosed 
and treated.  

In October 1996, C. Peterson, employment specialist with Just 
One Break, Inc., an non-profit employment service for people 
with disabilities, wrote that he had first seen the veteran 
in June 1996.  The veteran was currently seeking a paralegal 
position.  While he had his bachelor's degree in pre-law, as 
well as his paralegal certificate, competitive forces in the 
marketplace had made his search extremely difficult.  It was 
the writer's opinion that his chances of obtaining meaningful 
employment would be greatly increased if he were able to go 
back to school to get his law degree.  He had the drive, 
motivation and determination; however, he needed financial 
assistance.  

L. St. Louis, the veteran's supervisor at Metricom, wrote in 
January 1997, that the veteran had worked for that company on 
a part-time basis since July 1996.  His work entailed 
identifying and mapping existing electrical street light 
locations in the metropolitan area.  Because of the field 
nature of his work, he worked without supervision, but was 
self-motivated and conscientious.  It was felt that he would 
be an asset in the employ of any company.  

In March 1997, J. Miller, the director of the Cornell Labor 
Studies Credit Certificate Program wrote that the veteran was 
a student in their program, and that he had been advised that 
if he wished to pursue a professional path in labor 
relations, it would be advisable to obtain a law degree 
and/or a master's degree with a concentration in these 
fields.  

In April 1997, the veteran appeared at a hearing before the 
undersigned, and testified that his pes planus disability 
would continue to increase in severity as he aged.  He stated 
that he was currently working part-time as a paralegal, but 
that this position could not be converted to full-time, and 
that his opportunities of obtaining employment would be 
improved if he had a law degree.  He stated that the SSA had 
determined that he was unable to perform 90 percent of the 
jobs in the economy.  He also testified that he had a back 
disability, which caused him to resign from a position with 
SSA.  He stated that he had first had the flu, and after 
that, had experienced back problems.  The sitting, 
photocopying, turning, and bending to get files required by 
his job had been too difficult, in light of his back and foot 
problems, and he had resigned for medical reasons.  

The veteran also testified that he felt that the position of 
attorney would be less arduous than that of a paralegal, 
because he would have more knowledge, and not have to do as 
much physical work as a paralegal, such as photocopying.  He 
also felt that he could telecommute in a job as an attorney 
in private practice, and never have to leave his home.  In 
this manner, he could control how much sitting, standing and 
walking he did.  

In April 1997, the veteran also obtained a position as a 
conductor with the New York Metropolitan Transit Authority.  
Beginning in September 1997, he was noted to be out sick with 
foot and low back pain.  He underwent several evaluations.

K.  Aglietti, DPM, wrote, in September 1997, regarding an 
evaluation of the veteran for right heel pain, and low back 
pain.  Although X-rays were noted to reveal the absence of 
plantar calcaneal spurring, the diagnoses were calcaneal spur 
syndrome with plantar fasciitis of the right foot, a flexible 
pes planus, bilaterally, a limb length discrepancy of one 
centimeter, osteoarthritis, and gastroc-soleus equinus.  It 
was noted that 85 percent of that type of case resolved 
within one year with appropriate therapy.  It was felt that 
these congenital deformities were the cause of his current 
symptoms.  

In September 1997, the veteran was evaluated by F. Morgera, 
D.C. for low back and neck pain.  X-rays of the lumbosacral 
spine showed mild convexity to the left with the apex at L3.  
Visual analysis showed a left shoulder drop and lumbar 
hyperlordosis.  He was diagnosed with cervicalgia and lumbar 
radiculalgia.  

In October 1997, the veteran was evaluated by A. Merola, 
M.D., regarding complaints of low back pain.  The assessment 
was mechanical low back pain.  

W. Deutsch, DPM, wrote, in October 1997, that he had first 
seen the veteran in September 1997 for the complaint of foot 
pain.  He had bilateral pes planus, and an antalgic gait.  
Palpation of the medial calcaneal tubercle of the right foot 
elicited pain with a palpable bursitic mass.  X-rays revealed 
evidence of calcaneal spurring and some cystic deterioration 
of the tibial sesamoid.  He was given a duty excuse for two 
weeks to restrict walking, standing or stair climbing, and it 
was noted that the functional orthotics should be successful 
in relieving the plantar heel pain and take the stress off of 
the first metatarsal joint.  Dr. Deutsch also wrote, that 
month, that the veteran had a calcaneal spur with fasciitis, 
bilaterally and tibial sesamoiditis, bilaterally, and that he 
should be nonambulatory until the condition and symptoms 
subsided.  

P. Atakent, M.D., also evaluated the veteran in October 1997, 
noting complaints of pes planus, heel spur, left metatarsal 
pain, and leg length discrepancy.  It was noted that he was a 
conductor for the Metropolitan Transit Authority, which 
required standing 6 hours per day; he had been out sick due 
to low back and left foot pain.  The impression was 
mechanical low back pain, and he was referred for physical 
therapy.  

In November 1997, the veteran was evaluated by R. Gotlin, 
D.O., to determine his fitness to perform the duties of his 
job.  The veteran complained of foot and low back pain.  His 
gait was with bilateral pes planus.  Measurements of leg 
length did not reveal a significant leg length discrepancy, 
and the veteran had dynamic pronation on ambulation.  The 
impression was plantar fasciitis and low back pain.  He did 
not feel that the veteran was disabled from his usual and 
regular duties as "conductor."  Much of his reason for 
missing work was subjective in the sense of plantar fasciola 
pain, which was rather troublesome at times.  The plantar 
fasciitis should be addressed with physical therapy.  The low 
back pain was without overt objective finding, of neuro 
muscular deficit, a rather mild biomechanical aberration.  

In January 1998, the veteran was notified that he had been 
dismissed from his job as conductor effective in December 
1997.  

A physical therapy evaluation, including spinal functional 
tests, conducted in February 1998, concluded that the veteran 
reported minimal discomfort during range of motion or 
flexibility tests, that flexibility and strength could be 
improved, and that functionally, he was able to perform all 
required tasks.  

In February 1998, the veteran was evaluated by F. Montas, 
M.D., who noted tenderness in the right heel and left 
metatarsal joint.  The veteran also complained of low back 
and neck pain.  X-rays of the cervical spine were negative.  
X-rays of the lumbar spine were negative, and X-rays of the 
feet were negative for heel spurs.  The diagnosis was 
calcaneal bursitis of the right heel and metatarsalgia of the 
right.  Magnetic resonance imaging (MRI) of the lumbar spine 
and feet was recommended.  The MRI of the lumbar spine 
conducted in February 1998 disclosed posterior disc bulges at 
L4-5 and L5-S1.  An MRI of the right foot was essentially 
negative.  The MRI of the left foot did not disclose any 
significant pathology, including of the left ankle.  

An evaluation for the New York state office of vocational 
rehabilitation dated in February 1998 noted that the veteran 
should avoid working conditions involving stair climbing, 
walking and standing.  

Dr. Deutsch wrote, in February 1998, that the veteran had 
been treated for right heel pain and left tibial 
sesamoiditis.  He had received medication, physical therapy, 
injections and orthotics, but stated that he had yet to feel 
relief in either of the areas, and that he felt his work was 
aggravating his painful foot condition.  He reported that the 
veteran stated that he could not stand, walk or climb stairs.  

VA treatment records show that the veteran had a podiatry 
clinic assessment in February 1998, which noted plantar 
fasciitis.  In April 1998, the veteran was referred for 
physical therapy at the Indianapolis VAMC.  On the initial 
evaluation, the veteran complained of central low back pain 
for the past three years, described as stiffness, tightness, 
and occasional soreness.  He reported that standing and 
walking most aggravated his symptoms, and that lying down 
helped to ease the symptoms.  The intensity of pain varied, 
but he reported an average pain level of 7/10.  On 
examination, the veteran had sway back posture and pelvic 
asymmetry,.  He demonstrated decreased heel strike, lateral 
side bend of the trunk to the right, and increased knee 
hyperextension on ambulation.  His faulty movement patterns 
were possibly contributing to his musculoskeletal pain 
syndrome.  An impression of musculoskeletal back pain was 
noted in August 1998.  

On a VA examination in June 1998, the veteran complained of 
pain in both feet from the time he woke up and persisting 
throughout the day, which forced him to reduce activities, 
but was not affected by activities.  He also complained of 
back pain.  In addition, he complained of some neck pain, and 
stated that he had had a colon resection for diverticulitis 
in 1995.  The examiner examined the veteran, and reviewed the 
claims file; the impression was that there was no evidence of 
a flat foot deformity resulting in disability, or of a 
cervical or lumbar spine disorder.  From a physical 
standpoint, there was no evidence of disability; however, in 
view of his claimed symptoms, and the persistence of his 
complaints over many years, as demonstrated by the voluminous 
records, and his denial of any emotional disorder or even 
anxiety, a diagnosis of somatization disorder was likely.  It 
was recommended that he have a neuropsychiatric evaluation.  
In July 1998, the veteran declined a psychiatric evaluation.  

The veteran also underwent a podiatry examination, 
complaining of pain and tenderness in the right heel and left 
forefoot.  Physical examination and X-rays were normal, and 
measurement demonstrated no appreciable limb length 
discrepancy.  There was an "absence of any current objective 
data to support the level of discomfort presently experienced 
by the patient."  

In June 1998, the veteran was evaluated by T. Forschner, 
M.D., for the state office of disability assistance.  He 
noted that the veteran was previously a subway train 
conductor, and stated that he had been terminated due to 
performance.  The veteran stated that he had been unable to 
stand too long on his feet on that job, due to low back and 
foot pain.  He had last worked in September 1997.  He brought 
documentation of a MRI of the lumbosacral area that showed a 
disc bulge at L4-5 and L5-S1.  He had molded insoles that 
were to be placed in his shoes; however, he was carrying them 
in his backpack.  On examination, there was notable swelling 
of the left knee.  The remainder of the findings were normal, 
except that range of flexion of the lumbar spine was only to 
40 degrees, at which point he stated he could not go further, 
with no explanation, which, according to the examiner, 
implied that there was no pain and no objective restriction.  
It was noted that there were no abnormalities of the feet, 
and that he stood with normal curvature of the plantar area.  
X-rays of the feet were normal.  In conclusion, the examiner 
noted that there was quite a discrepancy between his 
subjective complaints and the objective examination.  The 
"objective examination failed to reveal any defect in his 
spine, lower extremities, or his feet."  Although he may 
have had an episode of inflammation such as plantar fasciitis 
in the past, there were only subjective complaints noted on 
examination.  The bulging of discs on the MRI was felt to 
reflect a structural appearance without functional basis.  

The Counseling Psychologist submitted a report in December 
1998, which noted that the medical evidence supported a 
conclusion that even with his existing educational and 
vocational skills, he was capable of undertaking sedentary 
employment.  Moreover, he did not ask for reasonable 
accommodation prior to terminating his employment with the 
Social Security Administration in November 1994, and his work 
history did not indicate adjustment problems.  The several 
colleges attended by him were due to his voluntary election 
to transfer, and not poor academic performance.  
Consequently, it was concluded that he did not have a serious 
employment handicap.  

Numerous resumes have been submitted by the veteran, most 
recently detailing his experience to the time he was employed 
with the transit authority as a conductor in April 1997.  
According to the most recent resume, he had been a 
communication specialist in the military.  Subsequent to 
service, he had been a legal specialist with the National 
Guard from June 1990 to June 1991.  From May 1993 to 
September 1993, he was a paralegal intern.  From June 1994 to 
October 1994, he was a housing court volunteer.  From August 
1995 to December 1995, he was a cashier/merchandiser at the 
Pratt Institute.  From July 1996 to February 1997, he worked 
as a communication site surveyor for Metricom, described as 
involving "on-site field survey of support equipment" 
necessary for " installation and operation of potential 
communications network system."  From February to April 
1997, he had been a paralegal aid with the city corporation 
counsel.  As to his education, the resume stated that he had 
been attending St. Francis College, from September 1994 to 
the present, for a bachelor's degree in pre-law and an 
associates degree in criminal justice, and that he 
anticipated graduating in December 1998.  He had also 
completed an auxiliary police officer basic course, had 
obtained a certificate from a Long Island University course 
in mediation and negotiation in December 1995, and was 
attending Cornell University Labor Law/Relations Studies, 
with anticipated completion in December 1998.  

Other resumes show that he worked as a paralegal for an 
attorney from July 1992 to July 1993.  

Analysis

The veteran requested a change of program in March 1994, well 
prior to the ending date of his twelve year period of 
entitlement.  However, it was determined at that time that he 
would not be able to complete his requested program of law 
school with his remaining 31 months of entitlement.  The 
veteran then claimed that he had a serious employment 
handicap, which would mean additional entitlement, in excess 
of the basic 12-year period, and/or the basic 48 months of 
entitlement.  Although his resume indicates that he has 
participated in some educational endeavors outside the VA 
Chapter 31 program, his Chapter 31 program has been in an 
interrupted status on his then approved program since that 
time, despite having been advised on several occasions that 
he should first complete his undergraduate degree before it 
could be determined whether he needed additional services or 
education.  However, he felt that once he completed that 
program, he would be considered to be rehabilitated, and thus 
unable to continue with his requested program to attend law 
school.  

The term "serious employment handicap" means a significant 
impairment of a veteran's ability to prepare for, obtain or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.52(b) (1999).  The 
veteran's sole service-connected disability is bilateral pes 
planus, evaluated 30 percent disabling.  When a veteran has a 
nonneuropsychiatric service-connected disability rated at 
thirty or forty percent disabling, he or she may be found to 
have a serious employment handicap when (1) he or she has a 
prior history of poor adjustment in training and employment, 
and special efforts will be needed if the veteran is to be 
rehabilitated, or (2) his or her situation presents special 
problems due to factors such as nonservice-connected 
disability, or family pressures, and a number of special and 
supportive services are needed to effect rehabilitation.  
38 C.F.R. § 21.52(d) (1999).  

Addressing the first factor, whether there is a prior history 
of poor adjustment in training and employment, although the 
veteran has apparently not completed his original program of 
training, nor retained a job for a substantial period of 
time, the evidence does not show that either was due to poor 
adjustment in training or employment.  To the contrary, a 
prior employer of the veteran's wrote that the veteran would 
be an asset in the employ of any company.  

Moreover, it should be noted that VA has determined that the 
veteran has an employment handicap due to disability; the 
question is whether he has a serious employment handicap.  He 
resigned from his job from SSA, claiming medical reasons.  
The medical reasons were not specified on the resignation, 
but the doctor's notes provided during the time of the 
veteran's employment regarding his absences referred to 
sinusitis and bronchitis, conditions which have not been 
shown subsequently, and have not been claimed by the veteran 
to be present or disabling.  At his hearing, he testified 
that the copying, filing, and other duties bothered his back, 
but the evidence from the employer shows that he was out 
sick; that the doctor's notes reported sinusitis and 
bronchitis; and that he never returned to work after 
recovering from those maladies.  He claimed to have had 
"recently discovered medical ailment" but did not identify 
it, and, inasmuch as he had not been at work for 
approximately one month at that time, there is no objective 
evidence that this disability was related to his job.  

The veteran states that his employment as a conductor was 
terminated because the veteran experienced foot and back 
pain; however, this job required standing at least six hours 
per day, whereas several medical practitioners have 
recommended sedentary employment.  Further, an examination 
conducted to determine his fitness for that job, in November 
1997, concluded that he was not disabled from that job.  No 
problems have been identified with the remainder of the 
veteran's jobs.

The evidence of record indicates that the veteran's failure 
to complete his program of education has been due to a number 
of causes, including dissatisfaction with the schools, and 
his wish to avoid being declared rehabilitated, which he felt 
would put him at a disadvantage in his quest to obtain 
Chapter 31 benefits to attend law school.  However, neither 
his academic performance, which was adequate, nor other 
factors reflect adjustment difficulties.  Consequently, the 
evidence does not reflect the presence of adjustment 
difficulties in his employment or educational endeavors.  

Concerning whether his situation presents special problems 
due to factors such as nonservice-connected disability, or 
family pressures, which would necessitate special and 
supportive services to effect rehabilitation, in addition to 
his service-connected pes planus, the veteran asserts that a 
nonservice-connected back disability impairs his 
employability, as well as leg pain and neck pain.  He also 
states that he had a partial colon resection in 1995, and a 
cholecystectomy, but has not claimed any adverse impact on 
his employability due to residuals.  Similarly, the 
bronchitis and sinusitis which caused him to miss 
approximately one month of work from October to November 1994 
have not been alleged or otherwise shown to have affected his 
employability on a chronic basis.  Although a VA examiner in 
June 1998 suspected a somatization disorder, the veteran 
declined to undergo a psychiatric evaluation, does not 
contend that psychiatric factors affect his employability, 
and a psychological evaluation in February 1993 did not find 
a somatoform disorder or any other psychological impairment 
to be present.  

Regarding his back complaints, the medical evidence shows 
several instances of back complaints, and a diagnosis of 
mechanical low back pain.  Lumbar radiculalgia was diagnosed 
in September 1997, and the veteran was also noted to have 
mild convexity of the lumbar spine, hyperlordosis, and a left 
shoulder drop.  However, subsequent evaluations have not 
attributed significant impairment to the low back.  The 
November 1997 evaluation noted that there were no overt 
objective neuromuscular deficits in the low back, but a 
rather mild biomechanical aberration.  Spinal function tests 
conducted in February 1998, while reporting abnormalities 
concluding that he was functionally able to perform all 
required tasks.  Similarly, disc bulges shown on an MRI in 
February 1998 have subsequently been interpreted, by two 
separate physicians, as normal structural variants.  A leg 
length discrepancy and pelvic asymmetry have not been shown 
to be disabling, and the June 1998 examination noted no 
"appreciable" leg length discrepancy.  

The veteran also has complained of cervical spine pain; 
again, however, his complaints have not been accompanied by 
significant, if any, physical examination abnormal findings.  
Consequently, we do not find that the veteran's nonservice-
connected disabilities necessitate special services to effect 
rehabilitation, beyond what is anticipated for an individual 
with an employment handicap.  In this regard, the veteran's 
initial vocational rehabilitation plan was based on 
recommendations that the veteran obtain sedentary employment.  
The medical evidence does not reflect that his overall 
capacity to work has deteriorated since that time; in fact, 
if anything, more recent evaluations have tended to indicate 
fewer restrictions.  For instance, although one evaluation 
dated in February 1998 noted the veteran should avoid working 
conditions requiring stair climbing, walking, or standing, 
more detailed reports concerning the spinal functional tests 
in February 1998 noted he was able to perform all required 
tasks, and the November 1997 evaluation by Dr. Gotlin found 
that the veteran was not disabled from the regular duties of 
a conductor, a job that required standing for six hours per 
day.  

Other special considerations, such as family pressures, have 
similarly not been shown.  Accordingly, neither a prior 
history of poor adjustment in training and employment, nor 
special problems due to factors such as nonservice-connected 
disability, or family pressures, have been shown.  

The regulation also provides that a finding of serious 
employment handicap may nevertheless be made when: (1) The 
veteran's service-connected disability has caused substantial 
periods of unemployment or unstable work history; (2) The 
veteran has demonstrated a pattern of maladaptive behavior 
which is shown by a history of withdrawal from society or 
continuing dependency on government income support programs.  
38 C.F.R. § 21.52(e) (1999).  A counseling psychologist in 
the Vocational Rehabilitation and Counseling Division shall 
make determinations of serious employment handicap.  
38 C.F.R. § 21.52(f) (1999).  

The Board acknowledges that in the case of Davenport v. 
Brown, 7 Vet. App. 476 (1995), the United States Court of 
Appeals for Veterans Claims (Court) struck down the 
provisions of 38 C.F.R. § 21.51(c)(2), including 38 C.F.R. § 
21.51(c)(2), (e), (f)(1)(ii) and (f)(2), that utilized the 
"materially contribute" language, and required a causal nexus 
between a veteran's service-connected disability and his 
employment handicap.  Thus, pursuant to the Court's holding 
in Davenport, consideration must be given to all of the 
veteran's disabilities, both service-connected and 
nonservice-connected, in making a determination as to whether 
a serious employment handicap exists.  However, the Court 
also indicated the statute did require veterans "seeking 
periods of entitlement or eligibility beyond what Chapter 31 
basically allows to demonstrate that their service-connected 
disabilities cause their impairments." Davenport, at 484.  
Nevertheless, since that part of the decision was dicta, the 
Board will consider whether all disabilities have caused 
substantial periods of unemployment or unstable work history.  

Subsequent to the Davenport decision, Congress enacted Pub. 
L. 104-275, Title I, § 101, Oct. 9, 1996, 110 Stat. 3324, 
which reestablished the requirement that the veteran's 
employment handicap must be the result of service-connected 
disability in order to be entitled to Chapter 31 benefits.  
However, this appeal originated prior to that amendment; 
consequently, the amended version is not applicable in this 
case.  

The effect of the veteran's nonservice-connected disabilities 
upon the veteran's employment has been discussed above.  
Regarding the service-connected pes planus, the veteran has 
been diagnosed with flexible pes planus.  From September to 
February 1998, he was found to have calcaneal spurring and 
plantar fasciitis.  However, MRI scans of both feet in 
February 1998 did not disclose any significant pathology, and 
examinations in June 1998, including X-rays, did not disclose 
any pathology.  He had previously been advised to avoid 
occupations involving significant walking and standing, and 
it has been noted that the plantar fasciitis could be 
troublesome, but not disabling, in the veteran's job as 
conductor.  

Nevertheless, the veteran did terminate his position as 
conductor, and he had more complaints and abnormal findings 
at that time than he has had before or after.  However, an 
inability to continue with a specific job, alone, due to 
disability is not demonstrative of substantial periods of 
unemployability or unstable work history, due to disability.  
Moreover, although it appears that he has a somewhat unstable 
work history, this has not been shown to be due to his 
disabilities.  He has testified that he resigned from his job 
with SSA due to disability, but the objective evidence shows 
that he was out of work for an acute condition, that that 
condition did not prevent him from working after November 
1997, and there is no medical evidence that a chronic 
disability prevented him from that job.  Other periods of 
unemployment have not been shown to be due to his 
disabilities.  Factors such as the veteran's expectations of 
salary and benefit packages, which may not have been 
realistic in view of the realities of the marketplace, his 
education and experience, and his attempts to attend school 
full-time, are suggested by the record, and the counseling 
psychologist.  

Moreover, it is not disputed that the veteran's disabilities 
cause impairment in his employment; as reflected by the 
determination that he has an employment handicap; the 
question is whether his disabilities are reflective of a 
serious employment handicap.

Finally, as to whether  the veteran has "demonstrated a 
pattern of maladaptive behavior which is shown by a history 
of withdrawal from society or continuing dependency on 
government income support programs," no history of 
withdrawal from society is indicated.  Although the veteran 
has attempted to avail himself of numerous government support 
programs, including applications for SSA disability benefits, 
vocational rehabilitation assistance in two states, and a 
transit subsidy for the disabled in the city of New York, in 
addition to various VA programs, such efforts to obtain 
benefits to which he believes he is entitled do not reflect 
maladaptive behavior.   

Moreover, the counseling psychologist has found that the 
veteran does not have a serious employment handicap.  
Consequently, none of the factors which would establish a 
serious employment handicap have been satisfied.  See 
38 C.F.R. § 21.52.  Further, the evidence on each factor is 
not so evenly balanced as to create a reasonable doubt; thus, 
38 U.S.C.A. § 5107(a) is not for application.


ORDER

The veteran does not have a serious employment handicap, for 
purposes of extending his entitlement to a program of 
vocational rehabilitation under the terms and conditions of 
Chapter 31, Title 38, United States Code; the appeal is 
denied.   


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

